UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDRE ANTROBUS,

                                 Plaintiff,

                     -against-                                    21-CV-2925 (CM)

                                                         ORDER OF DISMISSAL UNDER
CITY OF NEW YORK; RIKERS ISLAND
                                                             28 U.S.C. § 1915(g)
CYNTHIA BRANN; WARDEN MICHELLE
HALLON,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at the Eric M. Taylor Center, brings this action pro se.

Plaintiff applies to proceed without prepayment of fees, that is, in forma pauperis (“IFP”).

Plaintiff is barred, however, from filing any new action IFP while a prisoner. See Antrobus v.

Wright, No. 13-CV-3804 (LAP) (S.D.N.Y. Oct. 22, 2013). That order relied on 28 U.S.C.

§ 1915(g), which provides that:

       In no event shall a prisoner bring a civil action [IFP] if the prisoner has, on 3 or
       more prior occasions, while incarcerated or detained in any facility, brought an
       action or appeal in a court of the United States that was dismissed on the grounds
       that it is frivolous, malicious, or fails to state a claim upon which relief may be
       granted, unless the prisoner is under imminent danger of serious physical injury.

       “[A] prisoner can proceed IFP even after incurring three strikes if his complaint alleges

an ‘imminent danger of serious physical injury.’” Chavis v. Chappius, 618 F.3d 162, 169 (2d Cir.

2010) (quoting 28 U.S.C. § 1915(g)). 1 There must also be “a nexus between the imminent danger

. . . and the legal claims asserted in [the] complaint.” Pettus v. Morgenthau, 554 F.3d 293, 297(2d

Cir. 2009).


       1
        A danger “that has dissipated by the time a complaint is filed” is not sufficient. Pettus v.
Morgenthau, 554 F.3d 293, 296 (2d Cir. 2009). An imminent danger is one “existing at the time
the complaint is filed,” Malik v. McGinnis, 293 F.3d 559, 563 (2d Cir. 2002).
       In his complaint, Plaintiff brought two unrelated claims. First, he alleged that he slipped

and fell on March 18, 2021, because he was wearing sneakers issued by the New York City

Department of Correction. (ECF 1 at 3.) He now wears a “makeshift boot,” but he has not been

issued a cane or “medical access item.” (Id.) Second, Plaintiff alleged that on March 22, 2021,

another inmate at EMTC attacked him with a stick and cut him with a shank. Plaintiff asserted a

claim against the City of New York and officials at Rikers Island for the failure to protect him,

and further alleged that his medical treatment consisted of a “used ice pack.” (Id.) The medical

unit did not take x-rays of Plaintiff’s arm, and he allegedly “had to bandage” it himself. (Id.)

Plaintiff sought damages.

       By order dated April 7, 2021, the Court held that allegations of past violence can

sometimes satisfy the imminent danger exception, such as when the past harms are part of an

ongoing pattern of acts. (ECF 2 at 2 (citing Chavis, 618 F.3d at 169-170)). The Court therefore

directed Plaintiff to file a declaration, within thirty days, showing cause why he should be

allowed to proceed IFP for his claims – for denial of medical items and failure to protect from

inmate assault – under the imminent danger exception in § 1915(g).

       On April 26, 2021, Plaintiff filed a declaration. (ECF 5.) But in his declaration, Plaintiff

describes events that are not only unrelated to those described in his complaint, but also took

place in April 2021, after he filed the complaint in this action. Plaintiff asserts in the declaration

that he is in imminent danger because correction officers assaulted him on April 7, 10, and 12,

2021, using “bear spray.” 2 (ECF 5 at 1-2.) Plaintiff’s declaration does not include any facts

showing that he faces an imminent danger of serious physical injury in connection with the

claims asserted in this complaint – for the denial of assistive medical devices and failure to

       2
         Nothing in this order prevents Plaintiff from filing a new complaint arising from the
events that occurred in April 2021.


                                                   2
protect from assault by another inmate on March 22, 2021. Plaintiff’s declaration also does not

demonstrate that the relief sought in the complaint (money damages) would remedy the danger.

Plaintiff thus fails to show that he should be allowed to proceed IFP in this action under

§ 1915(g)’s imminent danger exception.

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court denies Plaintiff’s request to proceed IFP, and the complaint is dismissed

without prejudice under the PLRA’s “three-strikes” rule. See 28 U.S.C. § 1915(g). 2 Plaintiff

remains barred from filing any future action IFP while a prisoner, unless he is under imminent

threat of serious physical injury. 3 Id.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:       April 30, 2021
             New York, New York

                                                             COLLEEN McMAHON
                                                            United States District Judge




         2
          Plaintiff may commence a new action by paying the filing fee. If Plaintiff does so, that
complaint will be reviewed under 28 U.S.C. § 1915A, which requires the Court to dismiss any
civil rights complaint from a prisoner if it “(1) is frivolous, malicious, or fails to state a claim
upon which relief may be granted; or (2) seeks monetary relief from a defendant who is immune
from such relief.” 28 U.S.C. § 1915A(b).
         3
         The Court may bar any vexatious litigant (including a nonprisoner) from filing future
actions (even if the filing fee is paid) without first obtaining leave from the Court. See In re
Martin-Trigona, 9 F.3d 226, 227-30 (2d Cir. 1993) (discussing sanctions courts may impose on
vexatious litigants, including “leave of court” requirement).


                                                  3
